      Case 19-20143-rlj13 Doc 53 Filed 10/14/20               Entered 10/14/20 14:31:44           Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




 Signed October 14, 2020                   United States Bankruptcy Judge
______________________________________________________________________




                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                       AMARILLO DIVISION

     IN RE:                                                    §
                                                               §
     EDWARD L. YOST                                            § CASE NO. 19-20143-RLJ-13
     and                                                       §
     TERRY JEAN YOST                                           §
                                                               §
     DEBTORS                                                   §

                 ORDER ON DEBTORS APPLICATION TO EMPLOY ATTORNEYS

              On this day came on to be heard the application of Debtors herein, Edward L. Yost and Terry

     Jean Yost, asking for authorization to employ Freeman & Nance P.L.L.C. and Smith Wilson Law Firm

     PC, to handle all matters in their personal injury proceeding and it appearing to the Court that said

     application should be granted; it is therefore;

              ORDERED that Freeman & Nance P.L.L.C. and Smith Wilson Law Firm PC be and hereby
Case 19-20143-rlj13 Doc 53 Filed 10/14/20              Entered 10/14/20 14:31:44          Page 2 of 2




authorized to handle all phases of the personal injury proceeding, with fees and expenses to be approved

by the Bankruptcy Court in accordance with §330 of the Bankruptcy Code.

                                              ### End of Order###

        PREPARED BY:

        Patrick A. Swindell
        SBN 19587450
        Swindell Law Firm
        106 SW 7th Ave.
        Amarillo, TX 79101
        (806) 374-7979
        (806) 374-1991 Fax
        Attorney for Debtors
